LEVITT, J.*
I concur in the result. However, I do not believe People v. Edwards (1981) 117 Cal.App.3d 436 [172 Cal.Rptr. 652], is sound precedent.
I would affirm the judgment on the basis that the single enhancement limitation imposed by In re Culbreth (1976) 17 Cal.3d 330 [130 Cal.Rptr. 719, 551 P.2d 23], has been fatally undermined by the determinate sentence law, since sentencing in general, and Penal Code section 12022.51 in particular, was changed by it. Under former section 12022.5 an initial indeterminate sentence of five years for firearm use was imposed and doubled for a second use and tripled for a third use. Under the determinate sentence law there is uniform punishment for all firearm use with an additional consecutive term of two years. It is inconsistent, if not illogical, to deny multiple firearm use enhancements for multiple offenses when punishment of a defendant who commits a violent crime on multiple victims may properly be increased by imposing consecutive sentences for multiple offenses.
The court in People v. Edwards, supra, reasoned the Legislature, when it last amended section 12022.5, did not address itself to the Culbreth issue and the court refused to rely on the silence of the Legislature. I believe the legislative intent in enacting the determinate sentencing law is not silent and is clear. The new purpose is punishment. Enhancements are required to be applied for each consecutive offense; *999only striking of punishment for enhancements and not enhancements themselves is permitted; the seriousness of firearm use has been recognized by special provisions (see, e.g., § 1203.06, subd. (a)(1)). Accordingly, I do not concur that People v. Edwards is sound precedent.

Assigned by the Chairperson of the Judicial Council.


All statutory references are to the Penal Code unless otherwise specified.